        Case 2:21-cv-02504-SVW-SK Document 34 Filed 08/13/21 Page 1 of 3 Page ID #:857




              1                                                                      FILED
                                                                            CLERK, U.S. DISTRICT COURT

              2
                                                                                August 13, 2021
              3
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                         PMC
              4                                                            BY: ___________________ DEPUTY


              5
              6
              7
              8
              9
              10
              11                          UNITED STATES DISTRICT COURT
              12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              13
              14 JAMES HUNTSMAN,                           Case No. 2:21-cv-02504 SVW (SK)
              15             Plaintiff,                    Assigned to the Hon. Stephen V. Wilson,
                                                           Ctrm. 10A
              16       vs.
                                                           ORDER GRANTING
              17 CORPORATION OF THE                        DEFENDANT’S APPLICATION
                 PRESIDENT OF THE CHURCH OF                FOR LEAVE TO FILE UNDER
              18 JESUS CHRIST OF LATTER-DAY                SEAL
                 SAINTS; and Does 1-10,
              19                                           [Filed concurrently with Application for
                           Defendants.                     Leave to File Under Seal; Declaration
              20                                           of Paul Rytting in Support of
                                                           Application for Leave to File Under
              21                                           Seal; Declaration of Rick Richmond in
                                                           Support of Application for Leave to File
              22                                           Under Seal]
              23                                           Date:                 August 30, 2021
                                                           Time:                 1:30 p.m.
              24                                           Ctrm.:                10A
              25                                           Trial Date:           None Set
              26
              27
              28

LOS ANGELES
                   (PROPOSED) ORDER GRANTING DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:21-cv-02504-SVW-SK Document 34 Filed 08/13/21 Page 2 of 3 Page ID #:858
        Case 2:21-cv-02504-SVW-SK Document 34 Filed 08/13/21 Page 3 of 3 Page ID #:859




               1   Exhibit 9 to the Rytting Decl. in            Exhibit 9 redacted in full
               2   Support of Motion for Summary
                   Judgment
               3
               4   Exhibit 10 to the Rytting Decl. in           Exhibit 10 redacted in full
                   Support of Motion for Summary
               5   Judgment
               6
               7        In addition, the Court orders Plaintiff James Huntsman to file under seal any
               8 quotes from or references to the sealed portions of any of the above-listed
               9 documents.
              10
              11        IT IS SO ORDERED.
              12
              13 Dated: August 13, 2021
              14
              15
              16                                         The Honorable Stephen V. Wilson
                                                         United States District Judge
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

LOS ANGELES                                                 3
                    [PROPOSED] ORDER GRANTING DEFENDANT’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
